17‐2740 
    Banker v. Banker 
                                                                                             
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                                 
                              SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER 
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.  
     
          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
    Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
    Square,  in  the  City  of  New  York,  on  the  3rd  day  of  December,  two  thousand 
    eighteen. 
     
    PRESENT:   
                  DENNIS JACOBS, 
                  ROSEMARY S. POOLER, 
                  RICHARD C. WESLEY, 
                         Circuit Judges.  
    _____________________________________ 
                                                             
    Brooks Banker, 
     
                         Plaintiff‐Counter‐Defendant‐Appellant, 
                          
                  v.                                                    17‐2740 
                                                                     
    Derek Banker, 
     
                         Defendant‐Counter‐Claimant‐
                         Appellee. 
    _____________________________________ 
FOR PLAINTIFF‐APPELLANT:                              Brooks Banker, Jr., pro se, New York, 
                                                      NY. 
 
FOR DEFENDANT‐APPELLEE:                           Derek Banker, pro se, Tampa, FL. 
 
       Appeal from a judgment of the United States District Court for the Southern 
District of New York (Woods, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.  
        
       Brooks Banker, a pro se attorney, sued his brother, Derek Banker, for breach 
of  contract,  breach  of  promissory  note,  and  account  stated,1  alleging  that  Derek 
refused  to  repay  $270,500  that  Brooks  loaned  to  him.    Derek  asserted  that  the 
money  had  been  a  part  of  their  joint  venture  to  pursue  his  former  employer, 
Williams  Lea,  for  a  large  settlement  and  that  Brooks  advanced  the  funds  in 
brotherly generosity.  After a bench trial, the district court entered judgment in 
favor of Derek, reasoning that Brooks failed to prove that he and Derek had come 
to agreement that the advances were loans or that Derek had expressly agreed that 
he was in debt to Brooks for the advances.  We assume the parties’ familiarity with 
the underlying facts, the procedural history of the case, and the issues on appeal.   
 
       In  reviewing  a  district  court’s  decision  in  a  bench  trial,  we  review  legal 
conclusions de novo and findings of fact for clear error.  See L.I. Head Start Child 
Dev. Servs., Inc. v. Econ. Opportunity Comm’n of Nassau Cnty., Inc., 710 F.3d 57, 65 


 Brooks also asserted a claim for unjust enrichment.  However, he mentioned this claim 
1 

in a single sentence in his brief.  This is insufficient to raise an issue on appeal.  See Norton 
v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs 
are considered waived and normally will not be addressed on appeal.”).  While Brooks 
is  appearing pro  se, he  does  not receive the benefit  of our general  practice  of  liberally 
construing  pro  se  briefs  to  raise  the  strongest  argument  they  suggest  because  he  is  an 
attorney.  Harbulak v. Suffolk County, 654 F.2d 194, 198 (2d Cir. 1981). 
                                                  
                                                 2 
 
(2d  Cir.  2013)  (citing  United  States  v.  Coppola,  85  F.3d  1015,  1019  (2d  Cir.  1996)).  
“Mixed questions of law and fact are reviewed either de novo or under the clearly 
erroneous standard, depending on whether the question is predominantly legal or 
predominantly  factual.”    United  States  v.  Skys,  637  F.3d  146,  152  (2d  Cir.  2011) 
(alternations in original) (internal quotation marks omitted). 
 
       Upon such review, we conclude that Brooks had sufficient notice of Derek’s 
affirmative joint‐venture defense.  Curry v. City of Syracuse, 316 F.3d 324, 331 (2d 
Cir. 2003) (permitting defendant to raise affirmative defense that it failed to plead 
where  the  opposing  party  had  “notice  and  an  opportunity  to  respond”  to  the 
defense).  We also find no clear error in the court’s findings that the parties never 
reached a meeting of the minds as to whether Brooks’s advances were a loan, In re 
Express Indus. & Term. Corp. v. N.Y. State Depʹt of Transp., 93 N.Y.2d 584, 589 (1999) 
(“To  create  a  binding  contract,  there  must  be  a  manifestation  of  mutual  assent 
sufficiently definite to assure that the parties are truly in agreement with respect 
to all material terms.”) (citation omitted), and that there was neither an underlying 
indebtedness nor an express agreement sufficient to constitute an account stated, 
Gurney, Becker & Bourne, Inc. v. Benderson Dev. Co., 47 N.Y.2d 995, 996 (1979) (“The 
rule that an account which has been rendered and to which no objection has been 
made  within  a  reasonable  time  should  be  regarded  as  admitted  by  the  party 
charged as prima facie correct assumes that there exists some indebtedness owing 
between the parties or an express agreement between the parties . . . .”). 
 
       Having  considered  Plaintiff’s  other  arguments  and  finding  them  to  be 
without merit, we AFFIRM the order of the district court.   
 
 
                                              FOR THE COURT:  
                                              Catherine O’Hagan Wolfe, Clerk of Court 




                                                 3